DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed March 2, 2020 and the Information Disclosure Statement (IDS) filed March 2, 2020.

Claims 1-11 are pending in the application.  Claim 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on March 2, 2020.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matter

Claims 1-11 are allowed.  

The following is a statement of reasons for the indication of allowable subject matter: 
With respect to dependent claim 1 (and claims 2-11 that depend from claim 1), the art of record does not show a semiconductor device, comprising: a semiconductor substrate containing a semiconductor having a bandgap wider than that of silicon, and having a first main surface and a second main surface opposite to the first main surface, the semiconductor substrate having first and second effective regions and a non-operating region that excludes the first and second effective regions; a first first-conductivity-type region of a first conductivity type, provided in the semiconductor substrate; a first second-conductivity-type region of a second conductivity type, provided between the first main surface of the semiconductor substrate and the first first-conductivity-type region; a first insulated gate field effect transistor, provided in the first effective region and having the first first-conductivity-type region as a drift region and the first second-conductivity-type region as a base region, the first insulated gate field effect transistor being constituted by a plurality of unit cells each having a cell structure; 
	For examples, U.S. Published Application Nos. 20170111037 A1 to Shiigi et al. and 20200328274 A1 to Hoshi, which include features of the presently claimed invention, do not teach or suggest the configuration of the field insulating film of the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826